 LEVINE HOSPITAL OF HAYWARD, INC.327Levine Hospital of Hayward,Inc. and Professionaland Clerical Employees Division,Freight Checkers,Clerical Employees and Helpers,Local Union No.856,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of Ameri-ca,' Petitioner.Case 20-RC-12556July 21, 1975DECISION ON REVIEW AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSKENNEDYAND PENELLOUpon apetition duly filed under Section 9(c) oftheNationalLaborRelations Act, as amended, ahearing was held before Hearing Officer Gretchen S.Owens of the NationalLaborRelations Board. OnFebruary24, 1975,the Regional Director for Region20 issued a Decision and Direction of Election inwhich he found that the Employer'smedical recordsclerks and transcribers constitute a unit appropriatefor the purposes of collective bargaining within themeaning of Section9(b) of the Act.Thereafter, theEmployer,in accordance with Section 102.67 of theNational Labor Relations Board Rules and Regula-tions,Series 8,as amended,filed a Request for Re-view of the decision of the Regional Director on theground that he erred in directing an election in theunit of all medical records clerks and transcribers.By telegraphic order datedApril 29,1975, theBoard granted the Employer's Request for Reviewand stayed the election pending decision on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended,the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issues under review, andmakes the following findings:The Employeroperates a proprietary acute carehospital in Hayward,California.The Employer hascollective-bargaining relationships with two labor or-ganizations which currently represent almost all of itsapproximately 150 employees.Thus,the Employerand Hospital and Institutional Workers Union, Lo-cal 250(hereinafter referred to as Local 250) haveentered into successive collective-bargaining agree-ments for the past 12 years covering a broad serviceand maintenance unit which includesLVN's,aides,housekeepers and dietary employees,and laboratoryclerks.'Inaddition,Local 250 represents theEmployer's business office clerical employees in aseparate bargaining unit. The Employer is also a par-ty to a collective-bargaining agreement with Interna-tionalLongshoremen and Warehousemen's UnionLocal 6 (hereinafter referred to as Local 6) covering aunit of x-ray technicians. Both Local 250 and Local 6were given notice of the instant petition but neitherunion chose to participate in any of the proceedingsherein.In the instant case, the Petitioner seeks to repre-sent a separate unit of seven medical records clerksand transcribers on the basis that these employeesconstitute a residual unit of the Employer's unrepre-sented nonprofessional employees 3 and that the Em-ployer has specifically excluded them from all of thepreviously recognized units. The Union further ar-gues that the medical records clerks and transcribershave a separate community of interest from the cur-rently represented employees. On the other hand, theEmployer contends that the instant petition shouldbe dismissed because the medical records clerks andtranscribers properly belong in one of the currentlyexisting bargaining units and that a finding that thepetitioned-for employees constitute a separate appro-priate unit would unduly proliferate the number ofunits at the Employer's facility. In the somewhat un-usual circumstances of this case, we agree with theEmployer's contentions.In our opinion, the medical records clerks andtranscribers, if they are to be represented at all,should properly be part of the currently existingbroad service and maintenance unit. Thus, the recordestablishes, first, that they are very few in number:seven.4Moreover, their work is functionally relatedto the work performed by the service and mainte-nance employees in general and, more specifically, isvirtually identical to the work performed by otherhospital clerical employees, nonbusiness office cleri-cal employees who are included in the service andmaintenance unit. While the medical records clerksand transcribers work primarily in a separate areawithin the Employer's facility, their work regularlybrings them into physical and/or telephonic contactwith other service and maintenance employees. Thus,medical records clerks and transcribers deliver pa-tients'records to nursing service employees andmake up and distribute surgical schedules through-out the hospital. Furthermore, contrary to the Re-gional Director's finding that medical records clerkstnc representative in a Board-conducted election.The only otherunrepresented employees of the Employer are registerednurses andlaboratorytechnicians,whom the parties stipulated are profes-sional employees.The Employerdoes not contend that these professionalemployees should be included in the same unit as the petitioned-for employ-The nameof the Petitioner appears as amended at the hearing.ees2 The laboratoryclerks were added to the broad service and maintenance° Compare, a g., Mt. Airy Foundation,d/b/a MountAiry Psychiatric Center,unit about 2 years ago after they choseLocal 250 astheir collective-bargain-217 No. 137 (1975)219 NLRB No. 81 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDand transcribers possess special skills, the record in-dicates, and we find, that the medical records clerks'and transcribers' skills are primarily clerical in na-ture, obtained by on-the-job training or a short 9-month training program, coupled with a generalknowledge of medical terminology, which the majori-ty of hospital employees would be required to know.'In addition, all of the Employer's employees, includ-ing medical records clerks and transcribers, work thesame hours, enjoy the same fringe benefits, are paidat essentially comparable rates, and share otherterms and conditions of employment which are out-lined in the collective-bargaining agreement betweenthe Employer and Local 250 and are applied to allemployees throughout the Employer's facility. Basedon the above evidence, we find that the medical re-cords clerks and transcribers share a very close com-munity ofinterestwith the employees in the current-ly existing service and maintenance unit and, if theydesire representation, should properly be included inthat bargaining unit.We are not persuaded by the Petitioner's argumentthat the Employer is somehow estopped at this point,by its voluntary exclusions of medical records clerksand transcribers from previously established bargain-ing units,from insisting that medical records clerksand transcribers be included in one of the existingbargaining units. The fact that the several medicalrecords clerks and transcribers have historically beenexcluded from the various bargaining units at theEmployer's hospital means, of course, that they areentitled at this point to a voice in whether or not theydesire to be represented by a labor organization.However, their prior exclusions were made withoutthe benefit of the Board's guidelinesfor appropriateunits in the health care industry and, under the cir-cumstances herein,we do not consider ourselvesbound to give this small group all the options nor-mally available to a true "residual" unit.We find merit in the Employer's contention thatthe creation at this point of a separate bargainingunit for medical records clerks and transcriberswould result in an undue proliferation of bargainingunits at its facility contrary to congressional intent.Thus, we find pertinent the following comments of'While it appears from the record that the medical records clerks' andtranscribers'specific duties are different from the specific duties performedby other individuals in the service and maintenance unit, we note that aservice and maintenance unit in the health care industry is analogous to aplantwide production and maintenance unit in the industrial sector and, assuch,includes employees who perform many diversified tasks who neverthe-less share a community of interest with one another.SeeNewingtonChildren's Center,217 NLRB No. 134(1975).Senator Taft:6The issue of proliferation of bargaining unitsin health careinstitutionshas also greatly con-cerned me during considerationof legislation inthis area. Hospitals and other types of healthcare institutions are particularly vulnerable to amultiplicity of bargaining units due to the diver-sified nature of the medical services providedpatients. If each professional interest andjobclassificationis permitted to form a separate bar-gaining unit,numerous administrative and laborrelationsproblems become involved in the deliv-ery of health care. . . . the Board should be per-mitted some flexibility in unit determinationcases. I cannot stress enough, however, the im-portance of great caution being exercised by theBoard in reviewing unit cases in the area. Un-warrantedunitfragmentation leading to juris-dictional disputes and work stoppages must beprevented. [Emphasis supplied.]We therefore find that the establishment, at thispoint,of a separatebargaining unit for the few medi-cal records clerks and transcribers here involved isunwarranted.Accordingly, for the above-stated reasons, we con-clude that thereis nobasis either on the facts of thiscase or inthe law to find that the medical recordsclerks and transcribers constitute a separate appro-priate bargaining unit.We note that our decision herein does not relegatethe medical records clerks and transcribers to a stateof perpetual unrepresentation. In view of our findinghereinthat the medical records clerks and transcri-bers share a community of interest with the serviceand maintenanceemployees, we would entertain atimely petition which seeks to represent all of theEmployer's service and maintenance employees, in-cluding the medical records clerks and transcribers;or,we would entertain a petition by the representa-tive of the service and maintenance employees to addthe medical records clerks and transcribers to the ex-istingunit, by means of a representation election.'Accordingly, for the above-statedreasons,we findthat the petitioned-for separate unit of medical re-cords clerks and transcribers is inappropriate and weshall therefore dismiss the petition herein.ORDERIt is hereby ordered that the petition be, and ithereby is, dismissed.6 120 Cong. Rec. S. 6940(1974).7See,e.g., the petition filed earlier for the laboratory clerksFn.2, supra